DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25-26 are canceled.
Claims 1-5, 7, 9-10, 12, 15, 18 and 21-24 are amended.
Claims 1-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Note
The Examiner notes that Claim 1 defines “plurality of device classes” as “a single or plurality of proxy devices, legacy protocols, devices, applications, machines, and sensors across locations”.

Response to Arguments
Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:
Again with regards to Applicants cited limitation " ... a plurality of device classes, wherein the said plurality of device classes comprise a single or plurality of proxy devices, legacy protocols, devices, applications, machines, sensors, things
across locations ... " the Office Action is in error.

The cited reference of Vander Broek does not teach or even vaguely suggest" ... proxy devices, legacy protocols, devices, applications, machines, and sensors across locations ... " as recited by Applicant

In response, the Examiner submits:
The instant claims recite “… a single or plurality of proxy devices, legacy protocols, devices, applications, machines, and sensors across locations”.

At least ¶0032 of Vander Broek clearly discloses “examples of such data sources include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, software applications executable at one or more computing devices within the enterprise data system, mobile devices, and sensors”.  At least ¶0052 of Vander Broek further discloses “data sources 205a, 205b, and 205c may include computers, routers, databases, operating systems, and applications”.

Vander Broek’s “sensors” read on the claimed sensors and Vander Broek’s “databases” read on the claimed applications.
Computers, routers, computing devices, mobile devices and sensors are all instances of the claimed “machine”.
At least routers, computers, computing devices, mobile devices, and sensors are device classes.  In fact, even the instant claims recite “devices, … machines, sensors” as instances of device classes. 

Applicant further argues:
The Office Action seems to equate Applicant's device class and device behavior to Vander Broek's data source, which is where user data, i.e. user behavior captured. Thus it is Applicant's humble submission that the Office action has erred in equating device behavior with user behavior.

In response, the Examiner submits:
The Vander Broek reference teaches “data generated by various data sources is collected and segmented into discrete events, each event corresponding to data from a particular point in time. Examples of such data sources include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, software applications executable at one or more computing devices within the enterprise data system, mobile devices, and sensors”. (Vander Broek: at least ¶0032).

The Vander Broek reference further teaches “time-series data" and "time-series machine data" may include, among other things, a series or sequence of data points Vander Broek: at least ¶0036).

The Vander Broek reference further teaches “machine data or other data collected from various data sources” (Vander Broek: at least ¶0056) where “generated data may be machine data (e.g., log files) or other computer, network, and/or mobile device data including, but not limited to, measurements relating to the performance of an IT or network infrastructure component (e.g., a computer cluster, host, node, or virtual machine) or those captured by a sensor device within a distributed network environment (e.g., enterprise network environment 100 of FIG. 1, as described above)” (Vander Broek: at least ¶0057).

Therefore, contrary to Applicant’s incorrect assertion, Vander Broek does disclose the claimed aggregation (collection) of “device data” and one of ordinary skill in the art would certainly not interpret Vander Broek’s collected (aggregated) “machine data” as either user data or user behavior data”

Applicant further argues:
Additionally, and further in light of the above submission, with regards to the limitation " ... normalize the aggregated device data from the plurality of device classes ... " the Office Action is in error. Nowhere in the cited reference is there an explanation to indicate that Vander Broek is attempting to normalize and not segment the data. At any rate, even if Vander Broek is attempting normalization, it is of user behavior data, and not of device behavior data.

At any rate, even if Vander Broek is attempting normalization, it is of user behavior data, and not of device behavior data.

In response, the Examiner submits:
The amended claims recite “normalize the aggregated device data from the said plurality of device classes”.  The amended claims do not recite “normalize the aggregated device behavior data from the said plurality of device classes”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Normalize (v) can mean “to make conform to or reduce to a norm or standard”.  ¶0057 of Vander Broek teaches “the received data is segmented or transformed into events. The events may be segmented according to one or more event boundaries that may be found within the received data. Examples of such event boundaries include, but are not limited to, predefined characters or character strings”.

The individual events that are result of segmentation and transformation are normalized form of the received data as the events are in standardized form.

Again, Applicant attempts to equate Vander Broek’s device data with “user behavior data” – this is simply wrong. 

The Vander Broek reference teaches “data generated by various data sources is collected and segmented into discrete events, each event corresponding to data from a particular point in time. Examples of such data sources include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, software applications executable at one or more computing devices within the mobile devices, and sensors”. (Vander Broek: at least ¶0032).

The Vander Broek reference further teaches “time-series data" and "time-series machine data" may include, among other things, a series or sequence of data points generated by one or more data sources or computing devices” (Vander Broek: at least ¶0036).

The Vander Broek reference further teaches “machine data or other data collected from various data sources” (Vander Broek: at least ¶0056) where “generated data may be machine data (e.g., log files) or other computer, network, and/or mobile device data including, but not limited to, measurements relating to the performance of an IT or network infrastructure component (e.g., a computer cluster, host, node, or virtual machine) or those captured by a sensor device within a distributed network environment (e.g., enterprise network environment 100 of FIG. 1, as described above)” (Vander Broek: at least ¶0057).

Therefore, the Vander Broek reference teaches “device data”, and not “user behavior data”.

Applicant further argues:
With regards to canonicalization, Applicant explicitly recites canonicalization as comprising " ... adding meta-data and derived data to aggregated device data from each of the plurality of device classes ... " but in the Office Action an interpretation of canonicalization is offered wherein "time stamping" is equated with canonicalization. Be that as it may, Vander Broek's time stamping is a recordation of user behavior data and not device behavior data.


as shown above, Applicant's recited canonicalization is of device behavior and device data, not user behavior or/and user data as taught by Vander Broek.

In response, the Examiner submits:
The amended claims recite “canonical-ize the normalized and aggregated device data”.  The amended claims do not recite “canonical-ize the normalized and aggregated device behavior data”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The amended claims further recite canonicalization comprises adding meta-data and derived data to aggregated device data from each of the plurality of device classes.

Vander Broek teaches “time-stamp determined for each event is associated with the event in step 320” and “Optionally, a keyword index can be generated to facilitate fast keyword searching of events. To build such an index, method 300 may proceed to steps 330 and 335. In step 330, a set of keywords or tokens included within the events may be identified” (Vander Broek: at least ¶¶0058, 0060)

Timestamps and keywords are both metadata and they are both derived.  

Associating time-stamps and/or keywords with aggregated data reads on the limitation of adding meta-data and derived data.

Applicant again attempts to equate Vander Broek’s device data with “user behavior data” – this is simply wrong. 

The Vander Broek reference teaches “data generated by various data sources is collected and segmented into discrete events, each event corresponding to data from a particular point in time. Examples of such data sources include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, software applications executable at one or more computing devices within the enterprise data system, mobile devices, and sensors”. (Vander Broek: at least ¶0032).

The Vander Broek reference further teaches “time-series data" and "time-series machine data" may include, among other things, a series or sequence of data points generated by one or more data sources or computing devices” (Vander Broek: at least ¶0036).

The Vander Broek reference further teaches “machine data or other data collected from various data sources” (Vander Broek: at least ¶0056) where “generated data may be machine data (e.g., log files) or other computer, network, and/or mobile device data including, but not limited to, measurements relating to the performance of an IT or network infrastructure component (e.g., a computer cluster, host, node, or virtual machine) or those captured by a sensor device within a distributed network environment (e.g., enterprise network environment 100 of FIG. 1, as described above)” (Vander Broek: at least ¶0057).

Therefore, the Vander Broek reference teaches “device data”, and not “user behavior data”.  Vander Broek’s canonicalization is of device data, not user behavior data and/or user data as asserted by Applicant.

Applicant further argues:
Examiner would appreciate that Applicant's invention and recited claim emphasizes capturing of device behavior and servicing a device need. In contrast Vander Broek discloses capturing of human behavior and not device behavior as recited by Applicant.

In response, the Examiner submits:
The instant claims do not appear to recite “capturing of device behavior”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The instant claims recite “determine a device behavior based on the analyzed, canonical-ized device data”.

Vander Broek discloses “visualization of such time-series data may be used to display statistical trends over time” (Vander Broek: at least ¶0036).  “Trends over time” describe behavior over time.
Vander Broek further discloses “percentage of processor or central processing unit (CPU) of a server or other computing device within the enterprise network environment. Such a CPU usage field may be a percentage (e.g., 56, 75, 90, 99, etc.)” and “the user may easily determine how the CPU usage may change over time and, as detect any correlations or anomalies in the field's values”; as example, CPU usage of server or computing device is used to determine “anomalies” (or abnormal behavior) of associated server or computing device (Vander Broek: at least ¶0087).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended Claims 1, 12 and 23 recite (a) “determine a device behavior based on the analyzed, canonical-ized device data”, “wherein the determined device behavior comprises determining a need for an item or items comprising at least one of a service, a product, and an upgrade of hardware or software components” and “determine a provider from a plurality of providers based on the determined device behavior”.

Applicant’s original disclosure does not teach the limitations of “determine a device behavior based on the analyzed, canonical-ized device data” and “wherein the determined device behavior comprises determining a need for an item or items comprising at least one of a service, a product, and an upgrade of hardware or software components” and “determine a provider from a plurality of providers based on the determined device behavior”.
Furthermore, Applicant’s original disclosure does not even provide teaching for (i) “need for an item or items” that is “a service, a product, or an upgrade of hardware or software component”, (ii) “a provider from a plurality of providers”, and (iii) “device behavior”.

Amended Claims 1, 12 and 23, therefore, lack written description support for the added limitations above.

In addition, amended Claims 1, 12 and 23 recite “initiating a need fulfillment transaction between the device and the provider”; Claim 22 recites “initiating a need fulfillment transaction between the single or plurality of machines, sensors, devices or applications and a provider from a determined single or plurality of providers”.

Applicant’s original disclosure does not even teach the feature of a “need fulfillment transaction”.
Amended Claims 1, 12 and 23, therefore, lack written description support for the added limitation of “initiating a need fulfillment transaction between the device and the provider”.  Amended Claim 22, therefore, lacks written description support for the added limitation of “initiating a need fulfillment transaction between the single or plurality of machines, sensors, devices or applications and a provider from a determined single or plurality of providers”.

Claims 2-11, 13-21 and 24 are rejected under 35 U.S.C. 112(a) based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-12, 15-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0213631 by Vander Broek in view of US PGPUB 2004/0117839 Watson et al. (“Watson”).

As to Claim 1, Vander Broek teaches a computer automated system comprising: a processing unit; a memory element coupled to the processing unit; an embedded data collection stack (Vander Broek: at least ¶¶0040-0041; operating system and applications; ¶¶0114 & 0122 further disclose “operating systems” of system 1200 where “visualization system 150 of FIG. 1 and data intake and query system of FIGS. 1 and 2 can be implemented in computer system 1200 using hardware, software, firmware, tangible computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems”; note: applications sit on operation system; operating system and applications included in intake system 145 as “embedded collection stack”); wherein the computer automated system is configured to, in real-time:
aggregate device data over a network (Vander Broek: at least ¶0032; Fig. 2; “data generated by various data sources is collected”; ¶0032 also discloses data sources in a “network environment”; note: collected data as aggregated data) via the embedded data collection stack from a plurality of device classes (Vander Broek: at least ¶0032; note: applications sit on operation system; operating system and applications included in intake system 145 as “embedded collection stack”), wherein the said plurality of device classes comprise a single or plurality of proxy devices, legacy protocols, devices, applications, machines, and sensors across locations (Vander Broek: at least ¶¶0032, 0052 “each of data sources 205a, 205b, and 205c may generate one or more different types of machine data including, but not limited to, server logs, activity logs, configuration files, messages, database records, and the like”);
the aggregated device data from the said plurality of device classes (Vander Broek: at least ¶0057; “the received data is segmented or transformed into events. The events may be segmented according to one or more event boundaries that may be found within the received data. Examples of such event boundaries include, but are not limited to, predefined characters or character strings”; note: segmentation or transform as normalize);
canonical-ize the normalized and aggregated device data, wherein canonicalization comprises adding meta-data and derived data to aggregated device data from each of the plurality of device classes (Vander Broek: at least ¶¶0058, 0060; “time-stamp determined for each event is associated with the event in step 320” and “Optionally, a keyword index can be generated to facilitate fast keyword searching of events. To build such an index, method 300 may proceed to steps 330 and 335. In step 330, a set of keywords or tokens included within the events may be identified”; note: timestamps and keywords as metadata and derived data);
analyze the canonical-ized device data based on a correlated event or events, and a correlated condition or conditions, across the plurality of device classes (Vander Broek: at least ¶0037; “query or search for a name or keyword within the various stored events, or for events whose values for various fields meet various criteria, or for events occurring at a selected time range” and ¶0079 discloses counting events based on association of events with different time slots according to the event timestamp -- this identifies trend(s); note: query or searched based on events, various criteria as correlated conditions, and events occurring at particular time as trend(s)); determine a device behavior based on the analyzed, canonical-ized device data (Vander Broek: at least ¶0036; “visualization of such time-series data may be used to display statistical trends over time”; ¶0087 further discloses “percentage of processor or central processing unit (CPU) of a server or other computing device within the enterprise network environment. Such a CPU usage field may be a percentage (e.g., 56, 75, 90, 99, etc.)” and “the user may easily determine how the CPU usage may change over time and, as before, detect any correlations or anomalies in the field's values”; note: “trends over time” describe behavior over time; as example, cpu usage of server or computing device is used to determine “anomalies” or abnormal behavior of associated server or computing device; note 2: event data with added timestamp or metadata as canonical-ized device data);
based on the analyzed device data, combine the aggregated and normalized data, and display the combined data in a display compatible format (Vander Broek: at least ¶0053; “search head may aggregate the received partial results to determine a final results set for producing a list of events or visualization of events for display at or to the client”; note: events meeting various conditions as combined data).

Vander Broek does not explicitly discloses, but Watson discloses wherein the determined device behavior comprises determining a need for an item or items comprising at least one of a service, a product (Watson: at least ¶0097; “transfer media assets” and “downloads could occur when the user device 20 is idle, when the network bandwidth is below a certain level, when the CPU and/or memory usage in the user device 20 are below certain performance levels”; ¶¶0225-0226 further disclose “if an error occurs when an item is being downloaded, after a timeout, the client process will try again. The amount of time to wait is dependent upon the type of error according to the chart provided in FIG. 6”; note: CPU usage indicates how active a device is; inactive behavior that includes downloading needed “media assets” (software product); Fig. 6 shows that, for example, if an internal error caused download error, there is a need to retry download after 1 hours), and an upgrade of hardware or software components;
determine a provider from a plurality of providers based on the determined device behavior (Watson: at least ¶0097; “send these requests for downloads could occur when the user device 20 is idle”; ¶0083 explains that “there could be present a remote site 60 that contains assets 62 such as program content (e.g., a sporting event, cooking show, etc.). As an alternative, assets 62 could be located at the content provider site 40, or at a cable/internet-service provider (not shown)”; note: a device with CPU usage below certain level triggers selection of provider such as a “remote site” and download from the selected provider); and 
initiate a need fulfillment transaction between the device and the provider (Watson: at least ¶0083; “the client may retrieve the assets simultaneously from a plurality of physically separate locations (e.g., from a cable/ISP provider, content provider, etc.)”; ¶0097 further discloses “transfer media assets 62 to the local cache 26 via data path 90”; ¶¶0225-0226 further disclose “if an error occurs when an item is being downloaded, after a timeout, the client process will try again. The amount of time to wait is dependent upon the type of error according to the chart provided in FIG. 6”).
It would have been obvious to one having ordinary skill in the art and the teachings of Vander Broek and Watson before him/her at a time before the effective filing date of the claimed invention to incorporate Watson’s features of wherein the determined device behavior comprises determining a need for an item or items comprising at least one of a service, a product (Watson: at least Fig. 6, ¶¶0097, 0225-0226), and an upgrade of hardware or software components;
determine a provider from a plurality of providers based on the determined device behavior (Watson: at least ¶¶0083, 0097); and initiate a need fulfillment transaction between the device and the provider (Watson: at least ¶¶0083, 0225-0226) with the system disclosed by Vander Broek.
The suggestion/motivation of doing so would have been to ensure “unobtrusively” and successfully download of needed contents (Watson: at least ¶0007; “there is a need to be able to unobtrusively deliver content to users via available bandwidth and idle cycles, so that when the high quality content is needed, it is readily available on demand and an uncompromised user experience is rendered”).
Claim 12 (a method claim) and Claim 23 (a device claim) correspond in scope to Claim 1, and are similarly rejected.

As to Claim 4, Vander Broek and Watson teach the computer automated system of claim 1 wherein in normalizing said device data from the plurality of device classes, the computer system is further caused to: via a plurality of extensible connectors, extract log file data, or proprietary or standard protocol comprising SNMP data and HTTP data from each of a plurality of connected devices (Vander Broek: at least ¶¶0009, 0044; “events may be derived at least in part from log files generated by one or more servers”; as example, “one of the log file generated by the web server”; ).
As to Claim 15, Vander Broek and Watson teach the method of claim 12 wherein the normalizing of aggregated device data further comprises: extracting a log file data, or proprietary or standard protocol comprising at least one of an SNMP data and HTTP data from each of the plurality of connected device classes (Vander Broek: at least ¶¶0009, 0044; “events may be derived at least in part from log files generated by one or more servers”; as example, “one of the data sources may be a web server” and events “may correspond to entries within a log file generated by the web server”) via a plurality of extensible connectors (Vander Broek: at least ¶0032; “values for a specified field that may be extracted from the events occurring during a given time period”; ¶0044 further discloses requests and responses may be in the form of, for example and without limitation, standard Hypertext Transfer Protocol (HTTP) requests and responses between the web server and each end-user's device. Other examples of events that may be derived from log files or other types of machine data generated by a data source include, but are not limited to, the execution of a program or script, a fault exception, an unhandled interrupt, and any security threats or other potential issues detected during the period of time”).

As to Claim 5, Vander Broek and Watson teach the computer automated system of claim 4 wherein the system is further configured to: map device data-model parameters to variables in device models via a previously created plurality of templates (Vander Broek: at least ¶0105; ”table 1030A” maps tabular data model parameters to device models variables such as CPU usage); and wherein the said plurality of extensible connectors are further caused to extract the device data model parameters mapped to the said variables in the said device models (Vander Broek: at least ¶0032; “values for a specified field that may be extracted from the events occurring during a given time period”; ¶0053 further discloses “extraction of a value for a field from an event may occur at either index time, storage time”; note: mapping occurs when data are indexed and stored). 

As to Claim 16, Vander Broek and Watson teach the method of claim 15 further comprising: mapping data-model parameters to variables in device class models via a plurality of pre-created templates (Vander Broek: at least ¶0105; ”table 1030A” maps tabular data model parameters to device models variables such as CPU usage); and extracting the data model parameters mapped to the said variables in the said device class models via the said plurality of extensible connectors (Vander Broek: at least ¶0032; “values for a specified field that may be extracted from the events occurring during a given time period”; ¶0053 further discloses “extraction of a value for a field from an event may occur at either index note: mapping occurs when data are indexed and stored).

As to Claim 7, Vander Broek and Watson teach the computer automated system of claim 1 wherein: said adding meta-data and derived data to the aggregated device data from each of the plurality of device classes in canonicalization of the normalized and aggregated device data comprises adding meta-data and the derived device data via a single or plurality of workflows (Vander Broek: at least ¶¶0058, 0060; “time-stamp determined for each event is associated with the event in step 320” and “associating the keyword/token with one or more events” -- these are parts or steps of the same workflow).

As to Claim 18, Vander Broek and Watson teach the method of claim 12 wherein: said adding meta-data and derived data to the aggregated device data from each of the plurality of device classes in canonicalization of the normalized and aggregated device data comprises adding meta-data and the derived data via a single or plurality of workflows (Vander Broek: at least ¶¶0058, 0060; “time-stamp determined for each event is associated with the event in step 320” and “associating the keyword/token with one or more events” -- these are parts or steps of the same workflow).

As to Claim 8, Vander Broek and Watson teach the computer automated system of claim 1 wherein the system is configured to: display device data in a plurality of different forms wherein the said plurality of different forms comprises at least one of a graph, a chart, and a table (Vander Broek: at least ¶0020 discloses “a heat map visualization of events” and ¶0106 discloses “event data that is graphed using the bubble chart”; ¶0089 of Vander Broek further discloses “other types of visualizations include, but are not limited to, line graphs, bar graphs, pie charts, fractal maps, tree maps, waterfall charts, or stream-graphs including a stacked, linear, or curvilinear area graph displaced around a central axis”).
Claim 19 (a method claim) corresponds in scope to Claim 8, and are similarly rejected.
 
As to Claim 9, Vander Broek and Watson teach the computer automated system of claim 8 wherein the said graph, chart and table are configured to show device data relevant to each device class (Vander Broek: at least ¶109; “splitting CPU usage by source type may cause the color of the bubbles in the chart to change based on the particular source type with which each bubble and corresponding event is associated”).
Claim 20 (a method claim
As to Claim 10, Vander Broek and Watson teach the computer automated system of claim 1 wherein the analysis based on the correlated event or events, and the correlated condition or conditions, across the plurality of device classes, comprises analysis via a single or plurality of Device Internet of Things (IOT) stacks (Vander Broek: at least ¶0052; “data sources 205a, 205b, and 205c may include computers, routers, databases, operating systems, and applications”; note: operating system and applications included in data sources as stack) and gateways (Vander Broek: at least ¶0053; “each of the various distributed indexers, in parallel, find relevant partial search results responsive to the query” i.e. gateways); and
wherein based on the said analysis, the system is configured to implement a single or plurality of decisions, in real-time, in a return path or closed loop, (Vander Broek: at least ¶0037; “query or search for a name or keyword within the various stored events, or for events whose values for various fields meet various criteria, or for events occurring at particular times, may produce one or more events responsive to the particular query”; note: decision of whether of nor criteria are met or action of displaying data; results of query or search are returned), on a plurality of machines, sensors, devices and applications (Vander Broek: at least ¶0032; “examples of such data sources include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, software applications executable at one or more computing devices within the enterprise data system, mobile devices, and sensors”).
As to Claim 21, Vander Broek and Watson teach the method of claim 12 wherein the analyzing of device data based on the correlated event or events, and the correlated condition or conditions, across the plurality of device classes, comprises: analyzing via a single or plurality of Device Internet of Things (IOT) stacks (Vander Broek: at least ¶0052; “data sources 205a, 205b, and 205c may include computers, routers, databases, operating systems, and applications”; note: operating system and applications included in data sources as stack) and gateways (Vander Broek: at least ¶0053; “each of the various distributed indexers, in parallel, find relevant partial search results responsive to the query” i.e. gateways); and
based on the said analyzing, implementing a single or plurality of actions, in real-time, in a return path or closed loop, on a single or plurality of machines, sensors, devices or applications (Vander Broek: at least ¶0037; “query or search for a name or keyword within the various stored events, or for events whose values for various fields meet various criteria, or for events occurring at particular times, may produce one or more events responsive to the particular query”; note: decision returned).

As to Claim 11, Vander Broek and Watson teach the computer automated system of claim 1 further comprising a mobile device (Vander Broek: at least ¶¶0032, 0041; “examples of such data sources include … mobile devices, and sensors” and “data intake query system 145 and visualization system 150 may be implemented using one or more computing devices”).

As to Claim 24, Vander Broek and Watson teach the mobile wireless communication device of claim 23 wherein the device is further configured to: based on the analyzed device data, trigger a single or plurality of actions, in real-time, in a return path or closed loop, on a single or plurality of machines, sensors, devices or applications (Vander Broek: at least ¶0037; “query or search for a name or keyword within the various stored events, or for events whose values for various fields meet various criteria, or for events occurring at particular times, may produce one or more events responsive to the particular query”; note: decision of whether of nor criteria are met or action of displaying data; results of query or search are returned). 

As to Claim 22 Vander Broek teaches in a computer automated system comprising a processing unit coupled to a memory element and having instructions encoded thereon, a method comprising, in real-time:
via an embedded data collection stack comprised in the computer automated system (Vander Broek: at least ¶0032; “examples of such data sources include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, software applications executable at one or more computing devices within the enterprise data system, mobile devices, and sensors”; ¶0051 also discloses “system 145 may include forwarders 210a and 210b that collect data from sources 205a, 205b, and 205c and forward the data to indexers 215a, 215b, and 215c”; ¶¶0040-0041 further disclose operating system and applications and ¶¶0114 & 0122 further disclose “operating systems” of system 1200 where “visualization system 150 of FIG. 1 and data intake and query system of FIGS. 1 and 2 can be implemented in computer system 1200 using hardware, software, firmware, tangible computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems”; note: operating system and applications included in intake system 145 as “embedded collection stack”), aggregating device data over a network (Vander Broek: at least ¶0032; Fig. 2; “data generated by network environment”; note: collected data as aggregated data) from a plurality of device classes (Vander Broek: at least ¶0052; “Data sources 205a, 205b, and 205c may include computers, routers, databases, operating systems, and applications”; note: operating system and applications included in intake system 145 as “embedded collection stack”), wherein the said plurality of device classes comprise a single or plurality of proxy devices, legacy protocols, devices, applications, machines, sensors and things across locations (Vander Broek: at least ¶0052 “each of data sources 205a, 205b, and 205c may generate one or more different types of machine data including, but not limited to, server logs, activity logs, configuration files, messages, database records, and the like”; note: anything on network can be things across locations);
normalizing the aggregated device data from the plurality of device classes (Vander Broek: at least ¶0057; “the received data is segmented or transformed into events. The events may be segmented according to one or more event boundaries that may be found within the received data. Examples of such event boundaries include, but are not limited to, predefined characters or character strings”; note: segmentation or transform as normalize), wherein the normalizing comprises: generating an abstract device model for a single or plurality of device classes (Vander Broek: at least ¶0038; “"field" may include, among note: fields with name/value pairs as data model); extracting device model parameters via the generated abstract device model (Vander Broek: at least ¶0038; “automatically extract certain fields from the events upon being segmented, indexed, or stored”); polling the extracted device model parameters for each device class type (Vander Broek: at least ¶0032; “sources may be in various forms including, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements or metrics, and sensor measurements” note: extracted data are from these source types; ¶0052 discloses “the machine data may be collected or retrieved by forwarder 210a or 210b from each data source at periodic time intervals”; note: sampling and collection as polling);
canonicalizing the normalized and aggregated device data which comprises adding metadata and derived data to the extracted device model parameter (Vander Broek: at least ¶¶0058, 0060; “time-stamp determined for each event is associated with the event in step 320” and “Optionally, a keyword index can be generated to facilitate fast keyword searching of events. To build such an index, method 300 may proceed to steps 330 and 335. In step 330, a set of keywords or tokens included within the events may be identified”);
device data based on a correlated event or events, and a correlated condition or conditions, across the plurality of device classes (Vander Broek: at least ¶0037; “query or search for a name or keyword within the various stored events, or for events whose values for various fields meet various criteria, or for events occurring at particular times, may produce one or more events responsive to the particular query”; ¶0073 discloses “identifying a set of events including values for a specified field and occurring within a selected time range” and ¶0079 discloses counting events based on association of events with different time slots according to the event timestamp -- this identifies trend(s); note: query or searched based on events, various criteria as correlated conditions, and events occurring at particular time as trend(s)); and
based on the said analyzing: implementing a single or plurality of actions, in real-time, in a return path or closed loop, on a single or plurality of machines, sensors, devices or applications (Vander Broek: at least ¶0037; “query or search for a name or keyword within the various stored events, or for events whose values for various fields meet various criteria, or for events occurring at particular times, may produce one or more events responsive to the particular query”; note: decision of whether of nor criteria are met or action of displaying data; results of query or search are returned); and
device data, and displaying the combined device data in a display compatible format (Vander Broek: at least ¶0053; “search head may aggregate the received partial results to determine a final results set for producing a list of events or visualization of events for display at or to the client”; note: events meeting various conditions as combined data).
Vander Broek does not explicitly discloses, but Watson discloses wherein the implementing the single or plurality of actions further comprises initiating a need fulfillment transaction between the single or plurality of machines, sensors, devices or applications (Watson: at least ¶0083; “the client may retrieve the assets simultaneously from a plurality of physically separate locations (e.g., from a cable/ISP provider, content provider, etc.)”; ¶0097 further discloses “transfer media assets” and “downloads could occur when the user device 20 is idle, when the network bandwidth is below a certain level, when the CPU and/or memory usage in the user device 20 are below certain performance levels”; ¶¶0225-0226 further disclose “if an error occurs when an item is being downloaded, after a timeout, the client process will try again. The amount of time to wait is dependent upon the type of error according to the chart provided in FIG. 6”; note: CPU usage indicates how active a device is; inactive behavior that includes downloading needed “media assets” (software product); Fig. 6 shows that, for example, if an internal error there is a need to retry download after 1 hours) and a provider from a determined single or plurality of providers (Watson: at least ¶0083; “the client may retrieve the assets simultaneously from a plurality of physically separate locations (e.g., from a cable/ISP provider, content provider, etc.)”; ¶0097 further discloses “send these requests for data transfer (downloads) to the remote site 60” and “downloads could occur when the user device 20 is idle”; ¶0083 also explains that “there could be present a remote site 60 that contains assets 62 such as program content (e.g., a sporting event, cooking show, etc.). As an alternative, assets 62 could be located at the content provider site 40, or at a cable/internet-service provider (not shown)”).
It would have been obvious to one having ordinary skill in the art and the teachings of Vander Broek and Watson before him/her at a time before the effective filing date of the claimed invention to incorporate Watson’s features of wherein the implementing the single or plurality of actions further comprises initiating a need fulfillment transaction between the single or plurality of machines, sensors, devices or applications (Watson: at least Fig. 6, ¶¶0083, 0097, 0225-0226) and a provider from a determined single or plurality of providers (Watson: at least ¶¶0083, 0097) with the system disclosed by Vander Broek.
The suggestion/motivation of doing so would have been to ensure “unobtrusively” and successfully download of needed contents (Watson: at least ¶0007; so that when the high quality content is needed, it is readily available on demand and an uncompromised user experience is rendered”).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0213631 by Vander Broek in view of US PGPUB 2004/0117839 Watson et al. (“Watson”), and further in view of NPL “Exploring Splunk” by Carasso.

As to Claim 2, Vander Broek and Watson teach the computer automated system of claim 1.
Vander Broek and Watson do not explicitly disclose, but Carasso discloses wherein the system is further configured to: abstract the said plurality of device classes (Carasso: at least pgs. 22-23; “the Source types panel shows the types of sources in your data”; pg. 138 discloses “Sources are classified into sourcetypes”).
It would have been obvious to one having ordinary skill in the art and the teachings of Vander Broek, Watson and Carasso before him/her at a time before the effective filing date of the claimed invention to incorporate Carasso’s feature of wherein the system is further configured to: abstract the said plurality of device classes Carasso: at least pgs. 22-23, 138) with the system disclosed by Vander Broek and Watson.
The suggestion/motivation of doing so would have been to allow for “visualizing and reviewing data to gain insight” (Carasso: at least pg. 6, Fig. 1-1).
Claim 13 (a method claim) corresponds in scope to Claim 2, and are similarly rejected.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0213631 by Vander Broek in view of US PGPUB 2004/0117839 Watson et al. (“Watson”), and further in view of US PGPUB 2003/0036873 by Sierrer et al. (“Sierrer”), and further in view of US PGPUB 2012/0253847 Dell'Anno et al.  (“Dell'Anno”).

As to Claim 3, Vander Broek and Watson teach the computer automated system of claim 2.
Vander Broek and Watson do not explicitly disclose, but Sierrer discloses wherein abstracting the plurality of device classes comprises abstracting a plurality of sensors (Sierrer: at least ¶0018; “user may provide input to the GUI specifying the one or more target measurement devices” and “device icon corresponds to a first device”; ¶0297 discloses “where one or more smart sensors are present in the measurement ), and connected devices comprising UPS systems (Sierrer: at least ¶0166; measurement devices and “measurement being performed using voltage, current, desired signal analysis, etc. and other measurement settings and desired operation”) in order to perform “validation or testing of a product involving "real world I/O", i.e., the acquisition or generation of data to/from a model or simulation of a device or product being designed” (Sierrer: at least ¶0101).
It would have been obvious to one having ordinary skill in the art and the teachings of Vander Broek, Watson and Sierrer before him/her at a time before the effective filing date of the claimed invention to incorporate Sierrer’s feature of wherein abstracting the plurality of device classes comprises abstracting a plurality of sensors (Sierrer: at least ¶¶0018, 0297), and connected devices comprising UPS systems (Sierrer: at least ¶0166) with the system taught by Vander Broek and Watson.
The suggestion/motivation of doing so would have been to perform “validation or testing of a product involving "real world I/O", i.e., the acquisition or generation of data to/from a model or simulation of a device or product being designed” (Sierrer: at least ¶0101).
Vander Broek, Watson and Sierrer do not explicitly disclose, but Dell'Anno discloses abstracting connected devices comprising medical CT scanners, medical MRIs, printers (Dell'Anno: at least ¶¶0033-0034; “sensor unit 208 ” and “control panel 204 allows the user, such as a medical professional, to select and/or add a medical device by using, for example, a graphical user interface (GUI) available on the display 218”; ¶¶0026-0027 disclose “communicating health information to and from the plurality of medical devices 104, 106” and “medical devices 104, 106 include … “ MRI system and CT system; note: CT and MRI also print image data) in order to “securely and efficiently communicating health information” of different devices” (Dell'Anno: at least ¶0005).
It would have been obvious to one having ordinary skill in the art and the teachings of Vander Broek, Watson, Sierrer, and Dell'Anno before him/her at a time before the effective filing date of the claimed invention to incorporate Dell'Anno’s feature of abstracting connected devices comprising medical CT scanners and medical MRIs (Dell'Anno: at least ¶¶0033-0034, 0026-0027) with the system taught by Vander Broek, Watson and Sierrer.
The suggestion/motivation of doing so would have been to “securely and efficiently communicating health information” of different devices” (Dell'Anno: at least ¶0005).
Claim 14 (a method claim) corresponds in scope to Claim 3, and are similarly rejected.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0213631 by Vander Broek in view of US PGPUB 2004/0117839 Watson et al. (“Watson”), and further in view of NPL “An Extensible Schema-less Database Framework for Managing High-Throughput Semi-Structured Documents” by Maluf et al. (“Maluf”).

As to Claim 6, Vander Broek and Watson teach the computer automated system of claim 1 wherein the system is configured to: store each device parameter as a name value pair (Vander Broek: at least ¶0038; “a "field" may include, among other things, any searchable name/value pair that may appear within the events derived from data, such as machine data”).
Vander Broek and Watson do not explicitly disclose, but Maluf discloses said name value pair stored in a no-schema database (Maluf: Abstract discloses “NETMARK is a flexible, high-throughput open database framework for managing, storing, and searching unstructured or semi-structured arbitrary hierarchal models, such as XML and HTML” -- data in XML and HTML are stored as name value pairs; INTRODUCTION of Maluf discloses NETMARK as “schema-less, object-relational database integration technique and framework”).
It would have been obvious to one having ordinary skill in the art and the teachings of Vander Broek, Watson and Maluf before him/her at a time before the effective filing date of the claimed invention to incorporate Maluf’s feature of name value Maluf: Abstract & INTRODUCTION) with the system taught by Vander Broek and Watson.
The suggestion/motivation of doing so would have been “to solve the vast quantities of heterogeneous and complex documents” existing within large organizations such as NASA (Maluf: INTRODUCTION).
Claim 17 (a method claim) corresponds in scope to Claim 6, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W./
Examiner, AU 2168
27 May 2021                                                                                                                                                                                  



/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168